IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                                May 14, 2008
                               No. 07-40959
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

ELPIDIO DELGADO, JR

                                          Plaintiff-Appellant

v.

BUREAU OF PRISONS; KATHLEEN HAWK-SAWYER; M MORRISON

                                          Defendants-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:05-CV-401


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Elpidio Delgado, Jr., federal prisoner # 83283-079, appeals the district
court’s dismissal of his complaint challenging Bureau of Prisons (BOP) Program
Statement 1351.05 under the Administrative Procedures Act, the Freedom of
Information Act, and the First Amendment. Delgado does not challenge the
district court’s dismissal of his claims arising under the Administrative
Procedures Act and the First Amendment. Because Delgado fails to brief these



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-40959

issues, they are deemed abandoned. See Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987).
      Delgado’s challenge to Program Statement 1351.05 is without merit and
fails to state a claim for relief under the Freedom of Information Act. See Harris
v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999). Accordingly, the judgment of the
district court is AFFIRMED.




                                        2